DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

The following non-final Office Action (“Action”) is in reply to the Response filed 11/30/2021 (“Nov. Resp.”). In the Nov. Resp., claims 7 and 10-12 are pending.

The following is a list of the prior art used in the rejections below:
U.S. Pat. Appl. Publ’n No. 2018/0176065, to Deng et al. (hereinafter “Deng”), which was previously cited and applied.
U.S. Pat. Appl. Publ’n No. 2016/0374109, to Rico Alvarino et al. (hereinafter “Rico Alvarino”), which was previously cited and applied.

The following is a list of the current rejections in this Office Action:
35 U.S.C. § 103 – Deng in view of Rico Alvarino: Claims 7 and 10-12.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Response to Arguments and Amendments
Claim Objections
All previously presented claim objections are withdrawn in light of the claim amendments submitted in the Nov. Resp.

35 U.S.C. §§ 102(a)(2) and 103 Claim Rejections
Previously presented claim 9 was rejected as obvious under section 103 over Deng in view of Rico Alvarino but has been canceled. The features of claim 9 have been amended into each of independent claims 7 and 10-12, and which are of virtually identical scope. As a result, Applicant’s argument that Deng does not teach the newly added features to independent claims 7 and 10-12 is persuasive. See Nov. Resp. at 8. However, as previously presented, the features of claim 9 were taught by Rico Alvarino, not Deng. Thus, Applicant’s second argument that the combination of Deng and Rico Alvarino does not make obvious claims 7 and 10-12 (see Nov. Resp. at 9-11) is not persuasive.
The disagreement as to whether Rico Alvarino teaches the added features of now canceled claim 9 to claims 7 and 10-12 hinges on the interpretation of the term “number” and corresponding phrases. Using claim 7 as a representative claim, the limitation at issue recites, “the processor determines a number of resources used for Random Access Channel (RACH) transmission based on a number of resources of the synchronization signals or broadcast signals.” (Emphasis added.) 
Applicant argues that one of ordinary skill in the art reading the specification “would interpret that the number of resources for RACH transmission and the number of resources for synchronization or See Nov. Resp. at 9. In other words, Applicant’s argument is understood to be that the term “number” should be interpreted as the actual quantity of resources used for RACH transmission is determined based on (i.e., is correlated to) the actual quantity of resources of the synchronization or broadcast signals.
This argument is not persuasive, however, because the claim language is not this specific nor is the section of the specification pointed to by Applicant an express definition of the term so as to limit the term to the argued definition. See MPEP § 2111.01(II) and 2111.01(IV)(B). Thus, the plain meaning (e.g., a dictionary definition) of the term controls the broadest reasonable interpretation. See MPEP § 2111.01(III).
According to an internet archive definition from Merriam-Webster published on March 14, 2016, the term “number” may have many different meanings. While one of those meanings is the one advanced by Applicant1, there are other definitions applicable in the context of the claim language under a broadest reasonable interpretation. For example, the term “number” can mean “a distinction of word form to denote reference to one or more than one”2. Moreover, the current claim language (i.e., “a number of resources used for RACH transmission” and “a number of resources of the synchronization signals or broadcast signals”) is reasonably interpreted as “a number of RACH transmission resources” and “a number of synchronization signal or broadcast signal resources”. There is nothing in the claim language that would preclude such a slight reordering of the words.
Thus, using the definition of “number” and the interpretation of the phrases above, a broadest reasonable interpretation of the amended feature would be that one or more synchronization or broadcast signal resources are used to determine one or more RACH transmission resources. The claim 
Applicant also argues that any combination of Rico Alvarino with Deng would be impermissible hindsight because there is “no motivation to supply the missing elements without the benefit of Applicant’s own disclosure as a guide.” See Nov. Resp. at 10-11. This is not persuasive because Applicant has not actually offered any explanation why the given reason for combining the teachings of Rico Alvarino with Deng as presented in the rejections below (and in the previous rejection of claim 9) is not reasonable or is based solely on Applicant’s own specification. As such, this argument is also unpersuasive.

Claim Interpretation
Claim 11 is directed to a “base station comprising: a transmitter …; and a processor” for carrying out various recited functions. Claim 11 has been amended to also recite, “wherein the terminal determines a number of resources used for Random Access Channel (RACH) transmission based on a number of resources of the synchronization signals or broadcast signals.” While the limitation is addressed by the combination of references in the rejections below, this limitation does not have patentable weight (i.e., does not limit the scope of claim 11) because it is with respect to a function performed by a terminal, not the base station (where the terminal is an entity outside and separate from the base station). See MPEP § 2111.04(I), “Claim scope is not limited … by claim language that does not limit a claim to a particular structure.” Thus, given the current claim language, the functioning of the recited terminal in no way limits the functioning of the base station in claim 11, and is given no patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over previously applied Deng in view of previously applied Rico Alvarino, both of which are in the same field of configuration and transmission of control information in a wireless system as the claimed invention.

Regarding claim 12, Deng teaches:
A system comprising: a terminal; and a base station (Deng, Fig. 1A shows a system with WTRUs (terminals) 102a-d and base stations 114a-b, see also ¶¶ 29-30), 
the terminal comprising: 
a receiver (Deng, Fig. 1B, ¶¶ 40-42, WTRU 102 has a receiver in at least transceiver 120 and/or transmit/receive element 122) that receives synchronization signals and broadcast signals that are transmitted using given resources each formed of consecutive symbols (Deng, Figs. 16, 17, ¶¶ 126, 129, PSS/SSS and broadcast signals are received over symbols (i.e., resources) that are consecutive to one another, i.e., the synchronization symbols are consecutive to each other, and the broadcast signals are consecutive to each other); and 
a terminal processor (Deng, Fig. 1B, ¶¶ 40-41, WTRU 102 has a processor 118) that controls reception of the synchronization signals and the broadcast signals in a given transmission time interval in which the given resources are configured, wherein the terminal processor is configured to be provided with resource index information of the given resources that are used for transmitting the synchronization signals and the broadcast signals in the given transmission time interval (Deng, Fig. 18, steps 1820, 1830, ¶ 139, in a given cycle or period of time (see Deng, ¶ 84, where the claimed “transmission time interval” is interpreted broadly to cover not only a single TTI but also many TTIs that make up a cycle) synchronization and broadcast signals are received over respective consecutive symbols that may be indicated by index information, e.g., synchronization index, which is received from the base station at the terminal), and
…
the base station comprising: 
a transmitter (Deng, Figs. 1A, 1B, ¶¶ 40-42, the WTRU 102 is explicitly described as having a transceiver 120 and transmit/receive element 122, which means the base station must have a transmitter for sending signals to the WTRU 102, see also ¶ 167) that transmits the synchronization signals and the broadcast signals using the given resource (Deng, Figs. 16, 17, ¶¶ 126, 129, PSS/SSS and broadcast signals are received over symbols (i.e., resources) that are consecutive to one another, i.e., the synchronization symbols are consecutive to each other, and the broadcast signals are consecutive to each other); and 
a base station processor (Deng, Figs. 1A, 1B, ¶¶ 40-42, the base station 114 sends (electromagnetic) signals to the WTRU 102, thus, the base station 114 must have a processor to processor, generate, and send the signals, see also ¶ 167) that controls transmission of the synchronization signals and the broadcast signals in the given transmission time interval in which the given resources are configured,37579344Application No. 16/087,852Docket No.: 17786-582001 wherein the base station processor is configured to provide the terminal with the resource index information of the given resources that are used for transmitting the synchronization signals and the broadcast signals in the given transmission time interval (Deng, Fig. 18, steps 1820, 1830, ¶ 139, in a given cycle or period of time (see Deng, ¶ 84, where the claimed “transmission time interval” is interpreted broadly to cover not only a single TTI but also many TTIs that make up a cycle) synchronization and broadcast signals are received over respective consecutive symbols that may be indicated by index information, e.g., synchronization index, which is received from the base station at the terminal).

While Deng is generally related to configuration of RACH resources (see Deng, ¶¶ 61, 111), Deng does not teach the limitation as further recited in claim 12. Rico Alvarino remedies this and teaches “the Rico Alvarino, ¶¶ 64, 96, the control information, e.g., one SIB and which is/specifies a synchronization resource, is used to configure RACH resources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the resources, such as in Deng, for RACH transmissions, such as in Rico Alvarino, to implement random access when needed. See id.

Regarding claim 7, there is recited a “terminal comprising: a receiver … and a processor”, each of which are configured to perform functions virtually identical to the functions performed by the terminal in the system of claim 12. As a result, the terminal of claim 7 is rejected as obvious under section 103 over Deng in view of Rico Alvarino for the corresponding reasons as the terminal of the system in claim 12.

Regarding claim 10, there is recited a “radio communication method for a terminal”, where the method comprises steps that are virtually identical to the functions performed by the terminal of claim 7 (and thus also claim 12). As a result, the method of claim 10 is rejected as obvious under section 103 over Deng in view of Rico Alvarino for the same reasons as the terminals of claims 7 and 12.

Regarding claim 11, there is recited a “base station comprising: a transmitter … and a processor”, each of which are configured to perform functions virtually identical to the functions performed by the base station in the system of claim 12. Additionally, the base station of claim 11 recites, “the transmitter transmits information about [a] number of resources of the synchronization signals or broadcast signals to the terminal,” which is taught by Rico Alvarino. See Rico Alvarino, ¶¶ 64, 90, the MIB contains information about the synchronization signal resources. As a result, the base .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2017/0290008 and 2020/00598783, both of which describe configuring RACH resources, especially the ‘878 document, which describes using a quantity of synchronization signals to configure a quantity of RACH resources (see ¶ 114).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that this does not necessarily mean the term must have Applicant’s argued definition especially since there are other equally valid definitions.
        2 See “number,” Web page <http://merriam-webster.com:80/dictionary/number>, 2 pages, March 14, 2016, retrieved from Internet Archive The Wayback Machine <http://web.archive.org/web/20160314162232/http:// merriam-webster.com:80/dictionary/number> on December 28, 2021.
        3 This reference is not valid prior art under any of 35 U.S.C. §§ 102(a)(1) or (a)(2), but is cited for informational purposes.